 1                                                                           JS-6
 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
      UNITED AFRICAN-ASIAN
12   ABILITIES CLUB, ON BEHALF OF                 Case No: 2:19cv03180 CJC RAO
13
     ITSELF AND ITS MEMBERS;
     JESSIE JAMES DAVIS IV, An                    ORDER FOR DISMISSAL WITH
14   Individual,                                  PREJUDICE OF ENTIRE ACTION
15                 Plaintiffs,
           v.                                     [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
16
     FIRESTONE APARTMENT
17   COMPANY, L.P.; and DOES 1
     THROUGH 10, Inclusive
18

19               Defendants
20
           Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
21
     parties herein and for good cause shown, this Court hereby dismisses with prejudice
22
     all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
23
     complaint in its entirety. Each of the parties herein shall bear their own respective
24
     attorney fees and costs.
25
           IT IS SO ORDERED.
26

27
     Dated: October 18, 2019
28                                          By: _____________________________
                                                  Hon. Cormac J. Carney
                                                  United States District Judge
                                 ORDER FOR DISMISSAL                                         1
